Reason for Allowance

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendments are acknowledged.  Applicant’s claim amendments, filed on 5/11/2021 have been fully considered and persuasive.  The drawing objections, 112 rejection have been withdrawn in light of amended claim 18, 102 rejection on claims 34, 103 rejection on claims 17-23, 27-29, 31-33 have been withdrawn in light of amended claim 17.  Claims 17-23, and 25-34 are allowable.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The prior art taken either singly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 USC 102 or 103 would be improper.
Regarding claim 17, the closest prior art Yoon et al US20130063421 teaches
a method of autostereoscopic imaging (Title; paragraph [0002], three dimensional (3D) image display) comprising, providing an autostereoscopic illumination unit (figures 1, 2, and 6) comprising at least one light source (101, 102, 121, 122; paragraph [0050], display panel 100, 120 includes the first region 101, 121 and the second region 102, 122) and comprising a lens 
Yoon et al in view of Miyasaka teaches and render obvious the light source is formed by one or more lasers
	However, regarding claim 17, the prior art Yoon et al taken either singly or in combination fails to anticipate or fairly suggest a method of autostereoscopic imaging including specific methods wherein the illumination unit has a longitudinal axis oriented parallel to the lens field, an average diameter of the individual lenses is 10 µm to 2 mm, light entrance surfaces of the individual lenses are illuminated to at most 10 % by the light source, and the light source emits red, green and blue light and the three-dimensional object is represented in color, in combination with all other claimed limitations of claim 17.
	With respect to claims 18-23, and 25-31 this claim depends on the claim 17 and is allowable at least for the reasons states supra.
	
	Regarding claim 32, the closest prior art Yoon et al. US20130063421 teaches an autostereoscopic illumination unit (Title; paragraph [0002], three dimensional (3D) image display; figures 1, 2, and 6) comprising, at least one light source (101, 102, 121, 122; paragraph [0050], display panel 100, 120 includes the first region 101, 121 and the second region 102, 122), control electronics (display panel 100 for displaying an image, it is well known that the control electronics would be contain in the display panel or external in order to display an image), wherein the light source (figure 6, 121) is configured to only partially illuminate each one of the individual lenses (251; the light source R or G or B only illuminates part of the lenses).
	Yoon et al. in view of Takayoshi teaches and render obvious a lens field formed continuously from a multiplicity of individual lenses configured as converging lenses.
	However, regarding claim 32, the prior art Yoon et al. taken singly or in combination fails to anticipate or fairly suggest the illumination unit has a longitudinal axis oriented parallel to the lens field, an average diameter of the individual lenses is 10 µm to 2 mm, the light source is configured to illuminate at most 10 % of light entrance surfaces of the individual lenses, and the light source is configured to emit red, green and blue light, in combination with all other claimed limitations of claim 32.
	With respect to claim 33, this claim depends on the claim 32 and is allowable at least for the reasons states supra.

	Regarding claim 34, the closest prior art Yoon et al. US20130063421 teaches 
a method of autostereoscopic imaging (Title; paragraph [0002], three dimensional (3D) image display) comprising, providing an autostereoscopic illumination unit (figures 1, 2, and 6) comprising at least one light source (101, 102, 121, 122; paragraph [0050], display panel 100, 120 includes the first region 101, 121 and the second region 102, 122) and comprising a lens field (first lenticular lens 211, 251, second lenticular lens 212, 252, third lenticular lens 213) composed of a multiplicity of individual lenses (shown in figures 1, 2, and 6) or a multiplicity of concave mirrors and at least one detector, and modulating an emission characteristic of the light source (101, 102, 121, 122; paragraph [0050], display panel 100, 120 includes the first region 101, 121 and the second region 102, 122) such that the individual lenses (211, 251, 212, 252, 213) or the concave mirrors are illuminated only partly by the light source (shown in figure 1, 2, 6), wherein light from the light source impinges on the individual lenses (shown in figures 1, 2, 6 the display panel 100, 120 includes the first region 101, 121 and the second region 102, 122 which light passes through first lenticular lens 211, 251 and second lenticular lens 212, 252) or concave mirrors such that by the individual lenses or concave mirrors an emission characteristic of a three-dimensional object to be displayed is imitated (paragraph [0022], 3D image display), the lens field extends over a spatial angle range of at least 2 sr relative to the light source (the light source extends throughout the entire lens which is more than the spatial angle range of at least 2 sr) or an external observer, the individual lenses or concave mirrors are distributed over the lens field (see figure 6), and the individual lenses or concave mirrors are at least partially sequentially irradiated (see example figure 6 the first lenticular lens is irradiated first shown by L1 to L9, then it will be the second lenticular lens 252).
However, regarding claim 34, the prior art Yoon et al. taken either singly or in combination fails to anticipate or fairly suggest a method of autostereoscopic imaging including the specific feature where the detector is integrated in the lens field and the at least one light source periodically illuminates the detector so that the light source can be calibrated with the detector, in combination with all other claimed limitations of claim 34.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY A DUONG whose telephone number is (571)270-0534.  The examiner can normally be reached on Monday-Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HENRY A DUONG/Examiner, Art Unit 2872                                                                                                                                                                                                        
/MARIN PICHLER/Primary Examiner, Art Unit 2872